         Case 2:19-cr-00315-JAD-NJK Document 83 Filed 02/23/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00315-JAD-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.                                                  ECF No. 82
 6
     GINA MARCKS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulations and good cause appearing, IT IS ORDERED that

11   the sentencing hearing currently scheduled for Monday, April 5, 2021 at 10:00 a.m., be

12   vacated and continued to January 10, 2022, at 10:00 a.m.

13          DATED this 23rd day of February, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
